No. 07-13-0064-CV

Benjamin Allen Benge                              From the 69th District Court
 Appellant                                           of Sherman County
                                                  March 19, 2013
Robert N. Harris and Kari L. Imler-               Opinion Per Curiam
 Harris, Appellees



       JUDGMENT ABATING AND REMANDING APPEAL

      It is ordered, adjudged and decreed that the appeal is abated and the cause is

remanded to the 69th District Court of Sherman County, Texas for further proceedings

in accordance with this Court’s opinion entered this day.

                                          oOo